THE MERGER FUND® July 10, 2009 Dear Fellow Shareholder: The Merger Fund® had another solid quarter.In the three months ended June 30, the Fund’s NAV rose from $14.68 to $15.00, a gain of 2.2%.For the first half of calendar 2009, the Fund was up 4.8%, in line with our rate-of-return objectives. Although M&A activity ran at depressed levels last quarter, long-time investors in The Merger Fund® have come to understand that the most important driver of the Fund’s performance in any given period is the success or failure of the deals in which we have previously invested.On that score, the June quarter was a good one for us.Only two of the Fund’s holdings showed meaningful losses, and in both of these situations the outcome has yet to be fully written.Eighteen of the Fund’s holdings posted meaningful gains last quarter, leaving us with an unusually favorable nine-to-one ratio of winners to losers. With respect to newly announced transactions, arbitrage spreads—the per-share profit to be made if the deal goes through—have recently run the gamut from excessively tight relative to the risks involved to surprisingly generous.Fortunately, enough proposed takeovers have fallen into the latter category to allow our portfolio-management team to increase the Fund’s merger-arbitrage exposure.While our cash position is still significantly above historical levels, the Fund is more invested now than it was at the end of the March quarter. Better than a Poke in the Eye After millions of dollars in legal fees, scores of depositions and thousands of pages of subpoenaed documents, the litigation phase of the Huntsman saga finally came to an end last month.Huntsman had previously settled with Hexion Specialty Chemicals and its parent, Apollo Management, following a ruling by the Delaware Chancery Court that Hexion had violated the terms of its merger agreement with Huntsman by failing to use its reasonable best efforts to complete the $6.2 billion leveraged buyout.Under that settlement, reached in December, Hexion and Apollo agreed to make cash payments to Huntsman totaling $750 million.Apollo also agreed to purchase $250 million in new Huntsman convertible bonds carrying a below-market interest rate.But Huntsman had other litigation targets in its sights. The same day that Huntsman won its legal victory in Delaware, the company filed suit in Texas against the two investment banks, Credit Suisse and Deutsche Bank, that had originally agreed to finance the ill-fated buyout.Although all of the conditions to the funding commitment had apparently been met last fall, including the delivery of a solvency opinion stating that the combined entity would be financially viable, the banks, who faced billions in losses on loans that would immediately be underwater, refused to fund the deal.By filing its lawsuit in state court in Texas, Huntsman sought a huge tactical advantage:The case would be decided by a jury, not a judge, and over the years Texas juries had shown themselves to be plaintiff-friendly.It was a Texas jury, for example, that years earlier had awarded $10 billion to Pennzoil, which had claimed “tortious interference” by Texaco in a contested takeover of Getty Oil.Huntsman filed the same claim against Credit Suisse and Deutsche Bank. Shareholder Services: U.S. Bancorp Fund Services, LLC●P.O.
